DETAILED ACTION



Priority

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 1/26/2022, 7/27/2021, 2/22/2021 and 9/23/2020 have been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



           Claims 1, 2, 7, 17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al. (U.S. PG-Publication # 20160029226), in view of Hottinen et al. (U.S. PG-Publication # 2006/0056340), and Cariou et al. (U.S. PG-Publication # 2017/0188362), and in view of Suh et al. (U.S. PG-Publication # 2014/0056204).
 

         Consider claims 1, 17 and 29, Aboul-Magd et al. clearly disclose an apparatus for communication, comprising: 
         a processing system configured to:
         identify a plurality of access points of a wireless node cluster (par. 20 (The embodiments herein enable beamforming to allow the simultaneous transmission from a number of adjacent APs, where each AP can transmit to one or more of the STAs associated with it. This is referred to herein as downlink (DL) coordinated beamforming)) for collectively serving a plurality of stations (par. 23 (Each participating AP can )) via a distributed multiple-input multiple-output (MIMO) communication.
          However, Aboul-Magd et al. do not specifically disclose a communication schedule.
          In the same field of endeavor, Hottinen et al. clearly show: 
         generate a communication schedule that specifies that a first station of the plurality of stations transmits to a first access point of the plurality of access points during a first timeslot and a second station of the plurality of stations transmits to a second access point of the plurality of access points during the first timeslot (fig. 2, par. 60 (FIG. 2, the BTS 8 could transmit in the cell 17 using FDMA which would in effect result in more than one communication channel being separated by different frequencies. Thus, in such a case, the scheduler is more complex since it needs to decide, for each time slot which user node to select. Therefore, in this example it is possible that more than one user may be assigned to the same or partially overlapping timeslot)), wherein the communication schedule further specifies whether the first access point is to perform nulling for at least one of the plurality of stations; and 
         an interface configured to output the communication schedule for transmission (par. 1 (a scheduler for scheduling data transmissions in a )).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate an apparatus, as taught by Aboul-Magd, and show a communication schedule, as taught by Hottinen, so that error correction can be performed on the receiving end.
           However, Aboul-Magd and Hottinen do not specifically disclose a distributed MIMO.
           In the same field of endeavor, Cariou et al. clearly show: 
          via a distributed multiple-input multiple-output (MIMO) communication (par. 3 (FIG. 1 depicts a network diagram illustrating an example network environment of an illustrative orthogonal frequency-division multiple access ("OFDMA") distributed channel access scheme (referred to hereinafter as "ODCA") used in an uplink ("UL") OFDMA multiuser ("MU") multiple input multiple output (" MIMO") system));
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a mobile wireless communication device, as taught by Aboul-Magd, show a communication schedule, as taught by Hottinen, and show a distributed MIMO, as taught by Cariou, so that error correction can be performed on the receiving end.

           In the same field of endeavor, Suh et al. clearly show:
           wherein the communication schedule further specifies whether the first access point is to perform nulling for at least one of the plurality of stations (par. 5 (instructing with the network component a first one of a plurality of access point (APs) in the wireless LAN to broadcast a null data packet (NDP) sounding packet to a plurality of stations)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a mobile wireless communication device, as taught by Aboul-Magd, show a communication schedule, as taught by Hottinen, show a distributed MIMO, as taught by Cariou, and performing nulling, as taught by Suh, so that error correction can be performed on the receiving end.



        Consider claim 2, and as applied to claim 1 above, Aboul-Magd et al. clearly disclose an apparatus, wherein the distributed MIMO communication comprises a coordinated beamforming communication (par. 3 (a method by an access point (AP) enabling coordinated beamforming)) or an uplink joint MIMO communication (par. 21 (The capabilities field indicates AP capability information such as the number of antennas, the number of )). 


        Consider claim 7, and as applied to claim 1 above, Aboul-Magd et al. clearly disclose an apparatus, wherein the communication schedule comprises:     
        station identifiers for the plurality of stations (par. 23 (Each participating AP can maintain the identities of the STAs and the associations between the STAs and their APs in a coordinated beamforming (CB) table. The table includes the identity of each participating AP and the identity of the STAs associated with it)), 
        distributed MIMO communication resource allocations for the plurality of stations, 
        at least one identifier of at least one access point of the plurality of access points scheduled to perform a nulling operation for at least one of the plurality of stations, 
        at least one received signal strength indication (RSSI) at each of the plurality of access points, 
        a duration of the distributed MIMO communication, 
        at least one bandwidth for the distributed MIMO communication, or 
        any combination thereof. 




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al. (U.S. PG-Publication # 20160029226), in view of Hottinen et al. (U.S. PG-Publication # 2006/0056340), Cariou et al. (U.S. PG-Publication # 2017/0188362), and Suh et al. (U.S. PG-Publication # 2014/0056204), and in view of Ji et al. (U.S. PG-Publication # 2015/0334729).

  
        Consider claim 3, and as applied to claim 1 above, Aboul-Magd et al. clearly disclose the apparatus as described.
          However, Aboul-Magd et al. do not specifically disclose basic service sets. 
          In the same field of endeavor, Ji et al. clearly show:
        determine that the first station is in a first basic service set of the first access point and has first uplink data to send (fig. 1 (SSID1…SSID4), par. 16 (FIG. 1 shows an example of a plurality of basic service sets (BSSs) corresponding to a WLAN. Alternatively, the sets may correspond to multiple WLANs. The BSSs are identified by corresponding service set IDs (labeled SSID1 to SSID4 in the figure). Each BSS includes a corresponding access point (AP) and one or more stations (STAs) associated with the AP)); and 
        determine that the second station is in a second basic service set of the second access point and has second uplink data to send (fig. 1 (SSID1…SSID4), par. 16 (FIG. 1 shows an example of a plurality of basic service sets (BSSs) corresponding to a WLAN. Alternatively, the sets may correspond ));                    
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus, as taught by Aboul-Magd, and show basic service sets, as taught by Ji, so that error correction can be performed on the receiving end.




           Claims 4 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al. (U.S. PG-Publication # 20160029226), in view of Hottinen et al. (U.S. PG-Publication # 2006/0056340), Cariou et al. (U.S. PG-Publication # 2017/0188362), and Suh et al. (U.S. PG-Publication # 2014/0056204), and in view of Ji et al. (U.S. PG-Publication # 2015/0334729), and in view of Wang et al. (U.S. PG-Publication # 2016/0157195).


          Consider claim 4, and as applied to claim 3 above,
                         claim 30, and as applied to claim 29 above, 
Aboul-Magd et al. clearly disclose the apparatus as described.

          In the same field of endeavor, Wang et al. clearly show:
         determine that the second station is not in a basic service set of the first access point and is to be nulled by the first access point (fig. 7, par. 34 (AP1 and AP2 first establish UL and UL synchronization. STA13 or STA22 in Area B reports its list of visible APs and its BSS ID to those visible APs. AP1 and AP2 both perform sounding and feedback with STAB in Area B to obtain channel state information (CSI) and derive precoding matrix (beamforming weights). When AP1 communicates to STAB in Area A and AP2 communicates to STAB in Area C, OBSS interference can be avoided. For communication to STAB in Area B, AP1 employs beamforming to transmit to the STAB in BSS1 while nulls to the STAB in BSS2)).                    
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus, as taught by Aboul-Magd, and show determining that the second station is not in a basic service set, as taught by Wang, so that error correction can be performed on the receiving end.





Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al. (U.S. PG-Publication # 20160029226), in view of Hottinen et al. (U.S. PG-Publication # 2006/0056340), Cariou et al. (U.S. PG-Publication # 2017/0188362), and Suh et al. (U.S. PG-Publication # 2014/0056204), and in view of Sundaresan et al. (U.S. PG-Publication # 2013/0121195).


           Consider claim 5, and as applied to claim 1 above, Aboul-Magd et al. clearly disclose the apparatus as described.
          However, Aboul-Magd et al. do not specifically disclose triggering distributed MIMO transmissions 
          In the same field of endeavor, Sundaresan et al. clearly show:
          wherein the communication schedule further comprises scheduling information for the plurality of access points to trigger distributed MIMO transmissions by the plurality of stations during the first timeslot (par. 6 (batch scheduling aggregates client requests over multiple frames and performs the resource allocation accordingly. Batch scheduling allows for more careful optimization at the base station and also reduces the signaling overhead for uplink scheduling requests from clients)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus, as taught by Aboul-Magd, and show triggering distributed MIMO transmissions, as taught by Sundaresan, so that error correction can be performed on the receiving end.



         Consider claim 6, and as applied to claim 5 above, Aboul-Magd et al. clearly disclose an apparatus, wherein the scheduling information comprises: 
         identifiers for the plurality of access points (par. 23 (Each participating AP can maintain the identities of the STAs and the associations between the STAs and their APs in a coordinated beamforming (CB) table. The table includes the identity of each participating AP and the identity of the STAs associated with it)), 
         resource allocations for the plurality of access points to trigger the distributed MIMO transmissions, 
         at least one corresponding start stream index for each of the plurality of access points, 
         at least one corresponding stream number for each of the plurality of access points, 
         at least one corresponding time slot for each of the plurality of access points, 
         at least one corresponding sub-band for each of the plurality of access points, 
         at least one corresponding modulation and coding scheme (MCS) for each of the plurality of access points, 
         a duration of at least one frame to trigger the distributed MIMO transmissions, 
         at least one bandwidth for at least one frame to trigger the distributed MIMO transmissions, or 
. 




           Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al. (U.S. PG-Publication # 20160029226), in view of Hottinen et al. (U.S. PG-Publication # 2006/0056340), Cariou et al. (U.S. PG-Publication # 2017/0188362), and Suh et al. (U.S. PG-Publication # 2014/0056204), and in view of Choi et al. (U.S. PG-Publication # 2015/0288428).


          Consider claim 8, and as applied to claim 1 above, Aboul-Magd et al. clearly disclose the apparatus as described.
          However, Aboul-Magd et al. do not specifically disclose acknowledgement of the distributed MIMO communication. 
          In the same field of endeavor, Choi et al. clearly show: 
            wherein the communication schedule further comprises scheduling information for at least one downlink (DL) acknowledgement of the distributed MIMO communication (par. 81 (AP1 leading the cooperative transmit beamforming may transmit a CoTx request frame…….AP2 receiving the CoTx request frame may transfer an acknowledgement (ACK) frame about the CoTx request frame to AP1.)).                  
.





           Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al. (U.S. PG-Publication # 20160029226), in view of Hottinen et al. (U.S. PG-Publication # 2006/0056340), Cariou et al. (U.S. PG-Publication # 2017/0188362), and Suh et al. (U.S. PG-Publication # 2014/0056204), and in view of Choi et al. (U.S. PG-Publication # 2015/0288428), and in view of Kim et al. (U.S. PG-Publication # 2003/0031119).


          Consider claim 9, and as applied to claim 8 above, Aboul-Magd et al. clearly disclose the apparatus as described.
          However, Aboul-Magd et al. do not specifically disclose modulation and coding scheme (MCS) . 
          In the same field of endeavor, Kim et al. clearly show: 

        at least one DL acknowledgement resource for all of the plurality of stations,      
        at least one start stream index for each station of the plurality of stations,
        at least one stream number for each station of the plurality of stations, 
        at least one time slot for each station of the plurality of stations, 
        at least one sub-band for each station of the plurality of stations, 
        at least one modulation and coding scheme (MCS) for each station of the plurality of stations (fig. 5, par. 22 ( In step 502, the Node B 123 receives the BCI and determines an MCS level and user data to be transmitted based on the CQI and the ACK and transmits the CQI and a reception indicator by scheduling)), or 
         any combination thereof.                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus, as taught by Aboul-Magd, and show modulation and coding scheme (MCS), as taught by Kim, so that error correction can be performed on the receiving end.





Claims 10, 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al. (U.S. PG-Publication # 20160029226), in view of Hottinen et al. (U.S. PG-Publication # 2006/0056340), and Cariou et al. (U.S. PG-Publication # 2017/0188362), in view of Suh et al. (U.S. PG-Publication # 2014/0056204), and in view of Asanuma et al. (U.S. PG-Publication # 2010/0311357).


          Consider claim 10, and as applied to claim 1 above, 
                         claim 23, and as applied to claim 17 above,
Aboul-Magd et al. clearly disclose the apparatus as described.
          However, Aboul-Magd et al. do not specifically disclose generating the communication schedule based on the station information 
          In the same field of endeavor, Asanuma et al. clearly show:
          wherein the processing system is further configured to: obtain station information; and generate the communication schedule based on the station information (par. 7 (The base station generates schedule information allocated by a resource block for the mobile station, on the basis of the obtained CSI, and selects Index of Pre-coding codebook which defines a transmission method of MIMO and MCS Index which defines modulation and coding)).                    
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus, as taught by Aboul-Magd, and show generating the communication schedule based on the station 




          Consider claim 11, and as applied to claim 10 above, Aboul-Magd et al. clearly disclose an apparatus, wherein the station information comprises, for each station of the plurality of stations: 
         a station identifier, 
         at least one distributed MIMO communication capability (par. 21 (The capabilities field indicates AP capability information such as the number of antennas, the number of spatial streams, and/or other capability information that are considered in the beamforming procedure)), 
         at least one required UL data resource, 
         at least one identifier of at least one access point of the plurality of access point required to perform a nulling operation, 
         at least one scheduling priority metric, received signal strength (RSSI) difference information, or 
         any combination thereof. 





           Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al. (U.S. PG-Publication # 20160029226), in view of Hottinen et al. (U.S. PG-Publication # 2006/0056340), Cariou et al. (U.S. PG-Publication # 2017/0188362), Suh et al. (U.S. PG-Publication # 2014/0056204), and Asanuma et al. (U.S. PG-Publication # 2010/0311357), and in view of Hsu et al. (U.S. PG-Publication # 2017/0264418).

          Consider claim 12, and as applied to claim 11 above, Aboul-Magd et al. clearly disclose the apparatus as described.
          However, Aboul-Magd et al. do not specifically disclose generation of at least one signal to null interference.
          In the same field of endeavor, Hsu et al. clearly show: 
              wherein the nulling operation comprises a generation of at least one signal to null interference from at least one station of the plurality of stations (par. 32 (the process of the BS 100 creating a nulling signal to cancel 
an interference out is called an interference nulling (IN). The process of the IN includes the power controlling of the transmitting UEs, the processing of receiving uplink data in the base station and the base station forwarding the received uplink data and transmitting the downlink data with power sharing)).                   
.





           Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al. (U.S. PG-Publication # 20160029226), in view of Hottinen et al. (U.S. PG-Publication # 2006/0056340), and Cariou et al. (U.S. PG-Publication # 2017/0188362), in view of Suh et al. (U.S. PG-Publication # 2014/0056204), and in view of Asanuma et al. (U.S. PG-Publication # 2010/0311357), and in view of Shahar et al. (U.S. PG-Publication # 2017/0034826). 


          Consider claim 13, and as applied to claim 10 above, Aboul-Magd et al. clearly disclose the apparatus as described.
          However, Aboul-Magd et al. do not specifically disclose maximum tolerable RSSI.
          In the same field of endeavor, Shahar et al. clearly show: 
          wherein the RSSI difference information comprises, for the first station, 
in the uplink direction, the interference level is recorded as the maximum value of RSSI measured at Base Station K for all remote stations in sector K in the presence of interference)), 
          at least one RSSI at each access point of the plurality of access points due to at least one uplink transmission by the first station, or 
          any combination thereof. 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus, as taught by Aboul-Magd, and show maximum tolerable RSSI, as taught by Shahar, so that error correction can be performed on the receiving end.





         Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al. (U.S. PG-Publication # 20160029226), in view of Hottinen et al. (U.S. PG-Publication # 2006/0056340), and Cariou et al. (U.S. PG-Publication # 2017/0188362), in view of Suh et al. (U.S. PG-Publication # 2014/0056204), and in view of Asanuma et al. (U.S. PG-Publication # 2010/0311357), and in view of Feng et al. (U.S. PG-Publication # 2018/0199333). 

  
        Consider claim 14, and as applied to claim 10 above, Aboul-Magd et al. clearly disclose the apparatus as described.
          However, Aboul-Magd et al. do not specifically disclose the station information is for at least one downlink (DL) acknowledgement of the distributed MIMO communication. 
          In the same field of endeavor, Feng et al. clearly show: 
          wherein the station information is for at least one downlink (DL) acknowledgement of the distributed MIMO communication (par. 54 (the base station may set some information fields configured to notify the terminal equipment of a total amount of ACK information or NACK information required to be fed back by terminal equipment in the current subframe in the DCI)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus, as taught by Aboul-Magd, and show the station information is for at least one downlink (DL) acknowledgement of the distributed MIMO communication, as taught by Feng, so that error correction can be performed on the receiving end.



claim 15, and as applied to claim 14 above, Aboul-Magd et al. clearly disclose the apparatus as described.
          However, Aboul-Magd et al. do not specifically disclose MCS. 
         In the same field of endeavor, Asanuma et al. clearly show: 
         wherein the station information comprises, for each station of the plurality of stations: 
        at least one required DL acknowledgement resource, 
        at least one start stream index, at least one stream number, 
        at least one time slot, at least one sub-band, 
        at least one modulation and coding scheme (MCS) (par. 7 (The base station generates schedule information allocated by a resource block for the mobile station, on the basis of the obtained CSI, and selects Index of Pre-coding codebook which defines a transmission method of MIMO and MCS Index which defines modulation and coding)), or 
        any combination thereof. 
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus, as taught by Aboul-Magd, and show MCS, as taught by Asanuma, so that error correction can be performed on the receiving end.



claim 16, and as applied to claim 14 above, Aboul-Magd et al. clearly disclose the apparatus as described.
         However, Aboul-Magd et al. do not specifically disclose DL acknowledgement. 
         In the same field of endeavor, Feng et al. clearly show: 
         wherein the station information comprises at least one DL acknowledgement resource for all of the plurality of stations (par. 54 (the base station may set some information fields configured to notify the terminal equipment of a total amount of ACK information or NACK information required to be fed back by terminal equipment in the current subframe in the DCI)). 
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus, as taught by Aboul-Magd, and show DL acknowledgement, as taught by Feng, so that error correction can be performed on the receiving end.






           Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al. (U.S. PG-Publication # 20160029226), in view of Hottinen et al. (U.S. PG-Publication # 2006/0056340), Cariou et al. (U.S. PG-Publication # 2017/0188362), Suh et al. (U.S. PG-Publication # 2014/0056204), and in view of Ponnuswamy et al. (U.S. PG-Publication # 2015/0117324).


          Consider claim 18, and as applied to claim 17 above, Aboul-Magd et al. clearly disclose the apparatus as described.
          However, Aboul-Magd et al. do not specifically disclose sufficient dimension
          In the same field of endeavor, Ponnuswamy et al. clearly show: 
             determining whether the first access point has sufficient dimensions to serve at least one of the plurality of stations in a basic service set of the first access point and to null any of the plurality of stations not in the basic service set of the first access point that require nulling for the distributed MIMO communication (fig. 2 (230), par. 41 (Due to constraints on the number of wireless network devices that the wireless network device 102 can nullify, an RF management logic is utilized to select the one or more of the other wireless network devices to be nullified based on RF management criteria. In one embodiment, the wireless network device 102 executes the RF management logic and selects the one or more wireless network devices to be nullified; in another embodiment, the RF management logic is executed on an external controller to determine which of the other wireless network devices is to be nullified for each of the wireless network devices in the wireless digital network 100, and the wireless network device )).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus, as taught by Aboul-Magd, and show sufficient dimension, as taught by Ponnuswamy, so that error correction can be performed on the receiving end.





           Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al. (U.S. PG-Publication # 20160029226), in view of Hottinen et al. (U.S. PG-Publication # 2006/0056340), Cariou et al. (U.S. PG-Publication # 2017/0188362), and Suh et al. (U.S. PG-Publication # 2014/0056204), and in view of Du et al. (U.S. PG-Publication # 2018/0213424).


          Consider claim 19, and as applied to claim 17 above, Aboul-Magd et al. clearly disclose the apparatus as described.
          However, Aboul-Magd et al. do not specifically disclose outputting the communication schedule for transmission via at least one scheduling frame. 
          In the same field of endeavor Du et al. clearly show: 

          outputting the communication schedule for transmission via at least one scheduling frame (par. 155 (a multi-user transmission technology that has an advantage of relatively high performance, such as OFDMA and UL MU-MIMO, is very likely to be introduced. In the multi-user transmission technology, an AP needs to allocate and schedule transmission resources of multiple STAs, and scheduling information is included in a trigger (Trigger) frame sent by the AP)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus, as taught by Aboul-Magd, and show outputting the communication schedule for transmission via at least one scheduling frame, as taught by Du, so that error correction can be performed on the receiving end.


          Consider claim 20, and as applied to claim 19 above, Aboul-Magd et al. clearly disclose the apparatus as described.
          However, Aboul-Magd et al. do not specifically disclose a scheduling frame for all of the plurality of access points. 
          In the same field of endeavor, Du et al. clearly show: 
          the at least one scheduling frame comprises a scheduling frame for all of the plurality of access points; and the at least one scheduling frame is scheduled for a multi-user transmission technology that has an advantage of relatively high performance, such as OFDMA and UL MU-MIMO, is very likely to be introduced. In the multi-user transmission technology, an AP needs to allocate and schedule transmission resources of multiple STAs, and scheduling information is included in a trigger (Trigger) frame sent by the AP)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus, as taught by Aboul-Magd, and show a scheduling frame for all of the plurality of access points, as taught by Du, so that error correction can be performed on the receiving end.



          Consider claim 21, and as applied to claim 19 above, Aboul-Magd et al. clearly disclose the apparatus as described.
          However, Aboul-Magd et al. do not specifically disclose the scheduling frame triggers the plurality of stations to commence the distributed MIMO communication. 
          In the same field of endeavor, Du et al. clearly show: 
             wherein the scheduling frame triggers the plurality of stations to commence the distributed MIMO communication (par. 155 (a multi-user transmission 
technology that has an advantage of relatively high performance, such as OFDMA and UL MU-MIMO, is very likely to be introduced. 
(Trigger) frame sent by the AP)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus, as taught by Aboul-Magd, and show the scheduling frame triggers the plurality of stations to commence the distributed MIMO communication, as taught by Du, so that error correction can be performed on the receiving end.


           Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al. (U.S. PG-Publication # 20160029226), in view of Hottinen et al. (U.S. PG-Publication # 2006/0056340), Cariou et al. (U.S. PG-Publication # 2017/0188362), Suh et al. (U.S. PG-Publication # 2014/0056204), and Du et al. (U.S. PG-Publication # 2018/0213424), and in view of Huang et al. (U.S. PG-Publication # 2018/0152860).


          Consider claim 22, and as applied to claim 21 above, Aboul-Magd et al. clearly disclose the apparatus as described.
          However, Aboul-Magd et al. do not specifically disclose. 
          In the same field of endeavor, Huang et al. clearly show: 
If the BSR trigger condition is not satisfied, the AP 205 may delay or skip sending a BSR trigger, and may determine at a later time whether the BSR trigger condition is satisfied)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus, as taught by Aboul-Magd, and show the scheduling frame triggers the plurality of stations to commence the distributed MIMO communication, as taught by Du, so that error correction can be performed on the receiving end.







           Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al. (U.S. PG-Publication # 20160029226), in view of Hottinen et al. (U.S. PG-Publication # 2006/0056340), Cariou et al. (U.S. PG-Publication # 2017/0188362), Suh et al. (U.S. PG-Publication # 2014/0056204), and Asanuma et al. (U.S. PG-Publication # 2010/0311357), and in view of Lopes et al. (U.S. PG-Publication # 2019/0306729).


          Consider claim 24, and as applied to claim 23 above, Aboul-Magd et al. clearly disclose the apparatus as described.
          However, Aboul-Magd et al. do not specifically disclose the station information.
          In the same field of endeavor, Asanuma et al. clearly show the station information (par. 7 (The base station generates schedule information 
allocated by a resource block for the mobile station, on the basis of the obtained CSI, and selects Index of Pre-coding codebook which defines a transmission method of MIMO and MCS Index which defines modulation and coding)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus, as taught by Aboul-Magd, and show the station information, as taught by Asanuma, so that error correction can be performed on the receiving end.
          However, Aboul-Magd and asanuma do not specifically disclose soliciting the station information from the plurality of access points. 
          In the same field of endeavor, Lopes et al. clearly show: 
          outputting at least one query for transmission, wherein the at least one query solicits the station information from the plurality of access points (par. 179 (In an AP-based implementation, the management of the Mobile AP's position )); EN: APs share information).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus, as taught by Aboul-Magd, and show soliciting the station information from the plurality of access points, as taught by Lopes, so that error correction can be performed on the receiving end.




           Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al. (U.S. PG-Publication # 20160029226), in view of Hottinen et al. (U.S. PG-Publication # 2006/0056340), Cariou et al. (U.S. PG-Publication # 2017/0188362), Suh et al. (U.S. PG-Publication # 2014/0056204), and Asanuma et al. (U.S. PG-Publication # 2010/0311357), and in view of Lopes et al. (U.S. PG-Publication # 2019/0306729), and in view of Huang et al. (U.S. PG-Publication # 2018/0176901).


Consider claim 25, and as applied to claim 24 above, Aboul-Magd et al. clearly disclose the apparatus as described.
          However, Aboul-Magd et al. do not specifically disclose one spatial stream. 
          In the same field of endeavor, Huang et al. clearly show: 
          the at least one query indicates at least one resource to be used for at least one response to the at least one query (par. 19 (Assuming that the AP did not restricted the response by using a spatial type of TF (Trigger Frame), in the data response, each solicited STA (Station) has the freedom to append any data frame, control frame, and/or management frame)); and 
          the at least one resource comprises 
            at least one sub-band, 
            at least one spatial stream (par. 19 (Assuming that the AP did not restricted the response by using a spatial type of TF (Trigger Frame), in the data response, each solicited STA (Station) has the freedom to append any data frame, control frame, and/or management frame)), 
            at least one time slot, or 
            any combination thereof.                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus, as taught by Aboul-Magd, and show one spatial stream, as taught by Huang, so that error correction can be performed on the receiving end.




           Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al. (U.S. PG-Publication # 20160029226), in view of Hottinen et al. (U.S. PG-Publication # 2006/0056340), Cariou et al. (U.S. PG-Publication # 2017/0188362), Suh et al. (U.S. PG-Publication # 2014/0056204), and Asanuma et al. (U.S. PG-Publication # 2010/0311357), and in view of Lan et al. (U.S. PG-Publication # 2020/0068561).

          Consider claim 26, and as applied to claim 23 above, Aboul-Magd et al. clearly disclose the apparatus as described.
          However, Aboul-Magd et al. do not specifically disclose soliciting the station information from the plurality of stations. 
          In the same field of endeavor, Lan et al. clearly show: 
          outputting at least one query for transmission, wherein the at least one query solicits the station information from the plurality of stations (par. 63 (transmitting, by an access point, a BQRP frame to one of a plurality of wireless stations (operation 402). The AP receives a BQR from each of the plurality of wireless stations in response to the BQRP frame (operation 404))). 
.






           Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al. (U.S. PG-Publication # 20160029226), in view of Hottinen et al. (U.S. PG-Publication # 2006/0056340), Cariou et al. (U.S. PG-Publication # 2017/0188362), Suh et al. (U.S. PG-Publication # 2014/0056204), and Asanuma et al. (U.S. PG-Publication # 2010/0311357), and in view of Abraham et al. (U.S. PG-Publication # 20140304078).

          Consider claim 27, and as applied to claim 23 above, Aboul-Magd et al. clearly disclose the apparatus as described.
          However, Aboul-Magd et al. do not specifically disclose obtaining autonomous advertisements. 
          In the same field of endeavor, Abraham et al. clearly show: 
              wherein the obtaining the station information comprises: 
the advertising window may contain a portion of time during which the STA may transmit advertising messages. These advertising messages may include responses to queries and/or may include advertising messages that are generated by the STA autonomously to advertise services offered by the STA)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate an apparatus, as taught by Aboul-Magd, and show obtaining autonomous advertisements, as taught by Abraham, so that error correction can be performed on the receiving end.


          Consider claim 28, and as applied to claim 23 above, Aboul-Magd et al. clearly disclose the apparatus as described.
          However, Aboul-Magd et al. do not specifically disclose obtaining autonomous advertisements. 
          In the same field of endeavor, Abraham et al. clearly show: 
          obtaining autonomous advertisements of the station information from the plurality of stations (par. 60 (the advertising window may contain a portion of time during which the STA may transmit advertising messages. These advertising messages may include responses to queries and/or may include advertising messages that are generated by the STA autonomously to advertise services offered by the STA)).  







Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
February 3, 2022